Title: From Benjamin Franklin to Thomas Foxcroft, 2 December 1772
From: Franklin, Benjamin
To: Foxcroft, Thomas


Dear Sir,
London, Dec. 2. 1772
I received yours of Oct. 23. with Invoice and Bill of Lading for the Bread and Flour you shipt per Osborne, and am much oblig’d by your Care in procuring and sending it so readily. I hope you have recovered your Health. Present my best Respects to your good Brother and Sister, and believe me with sincere Regard, Your most obedient humble Servant
B F.
Mr Thos. Foxcroft,
